Case 1:20-cr-00028-SPW Document 59 Filed 11/23/20 Page 1 of 7
Case 1:20-cr-00028-SPW Document 59 Filed 11/23/20 Page 2 of 7
Case 1:20-cr-00028-SPW Document 59 Filed 11/23/20 Page 3 of 7
Case 1:20-cr-00028-SPW Document 59 Filed 11/23/20 Page 4 of 7
                    Case 1:20-cr-00028-SPW Document 59 Filed 11/23/20 Page 5 of 7
AO 245B (Rev. 9/19) Judgment in a Criminal Case                                                 Judgment -- Page 5 of 7

DEFENDANT:               MALIYAH JAE CHAVEZ
CASE NUMBER:             CR 20-28-BLG-SPW-l

                                SPECIAL CONDITIONS OF SUPERVISION

I.     You must have no contact with victim(s) in the instant offense.

2.      You must pay restitution in the amount to be determined at a later hearing. Payment shall be made to the
       Clerk, United States District Court, 2601 2nd Avenue North, Billings, MT 59101 and shall be disbursed
       to: D.H.

3.      You must participate in a program for mental health treatment as approved by the probation officer. You
       must remain in the program until you are released by the probation officer in consultation with the
       treatment provider. You must pay part or all of the costs of this treatment as directed by the probation
       officer.

4.     You must submit your person, residence, place of employment, vehicles, and papers, to a search, with or
       without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in
       violation of a condition of release. Failure to submit to search may be grounds for revocation. You must
       warn any other occupants that the premises may be subject to searches pursuant to this condition. You
       must allow seizure of suspected contraband for further examination.

5.      You must participate in and successfully complete a program of substance abuse treatment as approved
       by the probation officer. You must remain in the program until you are released by the probation officer
       in consultation with the treatment provider. You must pay part or all of the costs of this treatment as
       directed by the probation officer.

6.     You must abstain from the consumption of alcohol and are prohibited from entering establishments where
       alcohol is the primary item of sale.

7.      You must participate in substance abuse testing to include not more than 365 urinalysis tests, not more
       than 365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of
       supervision. You must pay part or all of the costs of testing as directed by the probation officer.

8.     You must not possess, ingest or inhale any psychoactive substances that are not manufactured for human
       consumption for the purpose of altering your mental or physical state. Psychoactive substances include,
       but are not limited to, synthetic marijuana, kratom and/or synthetic stimulants such as bath salts and spice.

9.     You must not purchase, possess, use, distribute or administer marijuana, including marijuana that is used
       for recreational or medicinal purposes under state law.

10.     You must not use or possess any controlled substances without a valid prescription. If you do have a valid
       prescription, you must disclose the prescription information to the probation officer and follow the
       instructions on the prescription.
Case 1:20-cr-00028-SPW Document 59 Filed 11/23/20 Page 6 of 7
Case 1:20-cr-00028-SPW Document 59 Filed 11/23/20 Page 7 of 7
